LIANG LY LLP
601 South Figueroa Street, Suite 1950

Los Angeles, California 90017
213.262.8000 (Telephone) | 213.335.7776 (Facsimile)

10
11
12
13
14
15
16
ly
18
19
20
21
22
23
24
25
26
at
28

JS-6

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

SEEMA SHARMA, an individual,
Plaintiff,

VS.

MAPLETREE INVESTMENTS PTE.
LTD., a Singaporean corporation; and
DOES 1-20,

Defendants.

 

 

CASE NO.: 2:21-CV-02262-RGK-
MAA

[PROPOSED] ORDER

 

 

 

ORDER

 
LIANG LY LLP
601 South Figueroa Street, Suite 1950

Los Angeles, California 90017
213.262.8000 (Telephone) | 213.335.7776 (Facsimile)

10
11
12
13
14
15
16
ly
18
19
20
21
22
23
24
25
26
at
28

 

 

Before the Court is the Stipulation of Dismissal Pursuant to F.R.C.P.
41(a)(1)(A)(@i). Having considered the Stipulation, and finding good cause shown,
the Stipulation is hereby GRANTED.

IT IS ORDERED that, pursuant to the Parties’ stipulation, this action and
all claims therein are dismissed without prejudice under Federal Rule of Civil

Procedure 41(a)(1)(A)(i1).
IT IS SO ORDERED.

G9 acanes

Hon. R. Gary Klausner

Dated: June 15, 2021

 

United States District Court Judge

ORDER

 
